

116 HR 2946 IH: Allied Nations Travel Modernization Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2946IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Lipinski (for himself and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide for certain additional means of
			 qualification for the Visa Waiver Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Allied Nations Travel Modernization Act of 2019. 2.FindingsCongress makes the following findings:
 (1)In 2016, 23 million people entered the United States under the Visa Waiver Program (VWP). Visitors through VWP constituted roughly 1/3 of all temporary visitors. According to the Department of Commerce, VWP travelers in fiscal year 2014 spent approximately $84 billion on goods and services.
 (2)Due to the VWP, the U.S. Government saved from $1.9 billion to $3.2 billion for the cost of interviewing visitors in 2010.
 (3)All VWP countries are required to enter into information-sharing agreements with the United States on whether the citizens or nationals of that country traveling to the United States represent a security or criminal threat to the United States.
 (4)VWP countries have provided the United States with information on more than 6,000 known or suspected terrorists as a result of VWP information sharing arrangements.
 (5)VWP countries have provided nearly 70 percent of the records in INTERPOL’s Stolen and Lost Travel Document Database, which DHS utilizes in its daily vetting of ESTA applications and Advance Passenger Information/Passenger Name Record data.
 (6)According to a Department of State FY 2018 annual report, the United States issued over 120,000 nonimmigrant visas to Polish nationals and over 50,000 nonimmigrant visas to Romanian nationals.
 (7)A Fiscal Year 2017 Report by the Department of Homeland Security found that the suspected in-country overstay rate was 1.17 percent for Poland and 1.19 percent for Romania.
 (8)Poland has taken a serious stance against terrorism in recent years. This has included withdrawing from a refugee relocation plan by the EU after the 2015 Paris terror attacks.
 (9)Romania deployed approximately 730 troops to Afghanistan and Iraq and has signed all twelve of the international protocols and conventions pertaining to terrorism.
 (10)Congress should continue to promote the economy and provide government agencies with the necessary resources through the VWP. The inclusion of Poland and Romania in the VWP program would contribute to program goals.
 3.Designation of program countriesSection 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)) is amended— (1)in paragraph (2)(A)—
 (A)in the heading for the subparagraph, by inserting after Low nonimmigrant visa refusal rate the following: ; low visa overstay rate; (B)in clause (i), by striking or at the end;
 (C)in clause (ii), by striking the period and inserting ; or; and (D)by adding at the end the following:
					
 (iii)in the case of any other country— (I)the visa overstay rate (as such term is defined in paragraph (8)) for that country was not more than 2 percent during the previous 2 fiscal years;
 (II)the country is a signatory to and has committed, during the previous two fiscal years, sufficient resources to support its obligations under the Wales Summit Declaration, issued at the meeting of the North Atlantic Council in Wales on September 5, 2014; and
 (III)the Department of State has not, in the previous fiscal year, issued a travel advisory other than exercise normal precautions for travel to the country.; and (2)in paragraph (3), to read as follows:
				
 (3)Continuing and subsequent qualificationsFor each fiscal year after the initial period— (A)Continuing qualificationIn the case of a country which was a program country in the previous fiscal year, a country may not be designated as a program country unless—
 (i)the sum of— (I)the total of the number of nationals of that country who were denied admission at the time of arrival or withdrew their application for admission during such previous fiscal year as a nonimmigrant visitor, and
 (II)the total number of nationals of that country who were admitted as nonimmigrant visitors during such previous fiscal year and who violated the terms of such admission,
								was less than 2 percent of the total number of nationals of that country who applied for admission
 as nonimmigrant visitors during such previous fiscal year; or(ii)in the case of that country— (I)the visa overstay rate (as such term is defined in paragraph (8)) for that country was not more than 2 percent during the previous 2 fiscal years;
 (II)the country is a signatory to and has committed, during the previous two fiscal years, sufficient resources to support its obligations under the Wales Summit Declaration, issued at the meeting of the North Atlantic Council in Wales on September 5, 2014; and
 (III)the Department of State has not, in the previous fiscal year, issued a travel advisory other than exercise normal precautions for travel to the country. (B)New countriesIn the case of another country, the country may not be designated as a program country unless one of the following requirements under clause (i) or (ii) is met:
 (i)Low nonimmigrant visa refusal rateThe average number of refusals of nonimmigrant visitor visas for nationals of that country— (I)during the two previous full fiscal years was less than 2 percent of the total number of nonimmigrant visitor visas for nationals of that country which were granted or refused during those years; and
 (II)during either of such two previous full fiscal years was less than 2.5 percent of the total number of nonimmigrant visitor visas for nationals of that country which were granted or refused during that year.
 (ii)Low visa overstay rateIn the case of that country— (I)the visa overstay rate (as such term is defined in paragraph (8)) for that country was not more than 2 percent during the previous 2 fiscal years;
 (II)the country is a signatory to and has committed, during the previous two fiscal years, sufficient resources to support its obligations under the Wales Summit Declaration, issued at the meeting of the North Atlantic Council in Wales on September 5, 2014; and
 (III)the Department of State has not, in the previous fiscal year, issued a travel advisory other than exercise normal precautions for travel to the country.. 4.Rule of constructionNothing in this Act or the amendments made by this Act may be construed to require or direct the termination of the designation of a country as a program country under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187).
		